       Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 1 of 14




                       IN THE GNITED ST ATES DISTRICT COGRT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EQUAL EMPLOYMENT OPPORTGNITY                        )
COMMISSION,                                         )

                        Plaintiff,
                                                    )
                                                    )
                                                            CIVIL ACTION NO
                                                                                     \4-tts-1 '{
               v.                                   )
                                                    )       COMPLAlST
SIKORSKY AIRCRAFT CORPORATION,                      )       JGRY TRIAL DEMANDED
d/b/a SIKORSKY GLOBAL HELICOPTERS                   )
                                                    )
                        Defendant.                  )


                                     NATURE OF THE ACTION

       This is an action brought under Title VII of the Civil Rights Act of 1964, as amended, and

Title I of the Civil Rights Act of 1991, to correct unlawful employment practices on the basis of

race and retaliation, and to provide appropriate relief to former employee Demisha Gayton

("Gayton"), formerly known as Demisha Wallace, to former employee Jaime Williams

("Williams"), and to other similarly situated black employees who were adversely affected by such

practices. As alleged with greater specificity below, the C.S. Equal Employment Opportunity

Commission ("the Commission") alleges that Defendant Sikorsky Aircraft Corporation d/b/a

Sikorsky Global Helicopters ("Defendant") engaged in race discrimination against Gayton,

Williams, and a class of similarly situated black employees by subjecting them to racially hostile

work environment. The Commission alleges that Defendant engaged in additional discrimination

against Gayton by failing to hire her as a permanent employee on account of her race and in

retaliation for her protected activities of reporting harassment and opposing discriminatory

employment practices.
       Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 2 of 14




                                   Jt;RISDICTIO:'.'J AND VENUE

        1.     Jurisdiction of this Court is mvoked pursuant to 28 U.S.C §§ 451. 1331, 133 7, 1343

and 1345. This action is authorized and instituted pursuant to Section 706(f)(l) and (3) of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-5(f)(l) and (3) ("Title VII"), and

Section 102 of the Civil Rights Act of 1991, 42 C.S.C. § 1981a

        2.     The employment practices alleged to be unlawful were committed within the

Jurisdiction of the United States District Court for the Eastern District of Pennsylvania.

                                             PARTIES

        3.     Plaintiff, the Equal Employment Opportunity Commission, is the agency of the

United States of America charged with the administration, interpretation, and enforcement of Title

VII of the Civil Rights Act of 1964, and is expressly authorized to bring this action by Sections

706(f)(l) and (3) of Title VII, 42 C.S.C. § 2000e-5(f)(l) and (3).

       4.      At all relevant times, Defendant has continuously been a Delaware corporation,

headquartered in Stratford, Connecticut, doing business in the Commonwealth of Pennsylvania

and Chester County, Pennsylvania, and has continuously had at least fifteen ( 15) employees.

       5       At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce within the meaning of Sections 701 (b ), (g), and (h) of Title VII, 42

U.S.C. § 2000e(b), (g), and (h).

                             ADMINISTRATIVE PROCEDL"RES

       6.      More than thirty days prior to the institution of this lawsuit, Gayton filed a charge

with the Commission alleging violations of Title VII by Defendant.

       7       On June 12, 2018, the Commission issued to Defendant a Letter of Determination

finding reasonable cause to believe that Defendant violated Title VII by subjecting Gayton and a



                                                 2
       Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 3 of 14




class of similarly situated black employees to a hostile work environment on account of their race

and by failing to hire Gayton on account of her race and in retaliation for engaging in protected

activities. The letter also invited Defendant to join wlth the Commission m mformal methods of

conciliation to endeavor to eliminate the discriminatory practices and provide appropriate relief.

       8.       The Commission engaged in communications with Defendant to provide Defendant

the opportunity to remedy the discnminatory practices described in the Letter of Determination

       9.       The Commission was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.

       10.      On February 22, 2019, the Commission issued to Defendant a Notice of Failure of

Conciliation.

       11.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                               l•ACTS

             Defendant's Status as Employer of Permanent and Temporary Employees

       12.      Defendant manufactures helicopters for commercial and military use, and operates

a manufacturing facility in Coatesville, Chester County, Pennsylvania (the "Coatesville Facility")

       13.      Within the Coatesville Facility, Defendant has a department that prepares and

paints the helicopters it manufactures (the "Prep and Paint Department").

       14.      At all relevant times, the Prep and Paint Department was staffed by both

Defendant's permanent employees as well as by temporary employees brought m through staffing

agencies (together, "employees").

       15.      Defendant determined which temporary employees were assigned to work in the

Prep and Paint Department.




                                                  3
       Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 4 of 14




        16.    Defendant determined whether to discipline and/or terminate temporary employees

working in the Prep and Paint Department.

        17.    Defendant assigned the hours and shifts the temporary employees worked in the

Prep and Paint Department.

        18.    Defendant controlled the day-to-day supervision of temporary employees in the

Prep and Paint Department.

                                       Statement of Claims

                              Hostile Work Environment as to Gayton

        19.    Beginning shortly after Defendant hired Gayton on January 16, 2013 as a temporary

employee and continuing throughout her employment as an aircraft painter, Defendant subjected

Gayton to a racially hostile work environment because of her race, black, including, but not limited

to the following:

               a. Shawn Boyer ("Boyer"), the day shift supervisor of Defendant's Prep and Paint

                    Department, was Gayton's supervisor, and had the authority to hire, fire, and

                    discipline temporary employees, as well as receive and address complaints of

                    workplace harassment and other forms of discrimination.

               b. Throughout Gayton's employment in the Prep and Paint Department,

                    employees routinely made racially-based derogatory remarks including, but not

                    limited to, "nigger," and/or engaged in racially-based derogatory behavior.

               c. In February 2014, Gayton 's coworker, in her presence, remarked that comedian

                    Eddie '.'v1urphy's personal aircraft tail number was "NI66ER." Gayton reported

                    the racist joke to Boyer, and neither he nor Defendant's Human Resources

                    Department took action agamst the employee who made the remark.



                                                 4
       Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 5 of 14




               d. Another coworker returning late from lunch, in Gayton's presence, and in front

                    of other workers returning late, remarked that they were operating on CPT, a

                    reference to "colored people time "

               e. On another occasion, Boyer referred to Gayton, in her presence, as "these damn

                    niggers from Georgia."

               f.   Gayton learned that her coworkers had painted swastikas on the fuselage of a

                    helicopter.

               g. Another coworker confronted Gayton about the station she was listening to on

                    her personal radio, which at the time was playing the Temptations, remarking,

                    that he was tired of listening to "you people." He changed her station and

                    confirmed to her that "you people" meant black people and he was "sick of it."

               h. Gayton complained to Boyer about this incident, who took no action.

                             Hostile Work Environment as to Williams

       20.     Beginning shortly after Defendant hired Williams in 2013 as a temporary

employee, Defendant subjected Williams to a racially hostile work environment, including, but

not limited to the following:

               a.       Boyer, the day shift supervisor of Defendant's Prep and Paint Department

                        was Williams' supervisor, and had the authority to hire, fire, and discipline

                        temporary employees, as well as receive and address complaints of

                       workplace harassment and other forms of discrimination

               b.       In Williams' presence, employees routinely made racially-based derogatory

                        remarks including, but not limited to, "nigger," and/or engaged in racially-

                       based derogatory behavior. When he objected to these remarks, his

                       coworkers told him to stop being soft.

                                                  5
       Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 6 of 14




               c.        In Williams' presence, Boyer referred to Gayton as "these damn niggers

                         from Georgia." Williams objected, and Boyer shrugged m response.

               d         On another occasions, Boyer shared with Williams an email circulated

                         among the employees that depicted a donkey with a white woman's face on

                         the head and a black man's face coming out of the donkey's hindquarters.

                         The wlute woman's face was that of a high-level manager and the black

                         man's face was that of an employee.

               e.        In Williams' presence, a white coworker displayed a picture of monkeys,

                         causing other white employees on the shop floor to mimic monkeys and

                         taunt the black employees. Upon his coworkers' discovery that Williams

                         was going to be a father, they referred to the expected child as "nigger baby"

                         and "monkey baby."

               f.        Williams complained to Boyer and his supervisor counterpart on the

                         evening shift about many of the occurrences of racial harassment and

                         derogatory language and they took no action to address the harassment.

                              Hostile Work Environment as to Class of Black Employees

       21.     In addition to the racial harassment Gayton and Williams suffered, Defendant

subjected similarly situated black employees to racial harassment as follows:

                    a. White employees in the Prep and Paint Department routinely used the term

                       "nigger," and "monkey" in reference to black employees, saying "all black

                       people are lazy" and "all niggers need to be over there," and mimicking

                       monkeys to taunt black employees.




                                                   6
        Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 7 of 14




                  b. Black employees complained about these occurrences to Boyer, Defendant's

                      Human Resource Department, and/or other upper level management

                 c. Despite these repeated complaints, Defendant did not address the racially-

                     hostile work environment in the Prep and Paint Department.

                   Cnlawful Refusal to Hire Gayton As A Permanent Employee

        22.     Shortly after Gayton complained to Boyer about the ;'\l66ER incident, she

discovered that Boyer rejected her applicat10ns to become a permanent employee as an aircraft

painter, which would have offered greater compensation, benefits, and job security.

        23.     Instead of interviewing her for a permanent position, Boyer invited a less senior,

less qualified white temporary employee, who had been trained by Gayton, to apply. Boyer

selected the white employee for the permanent pos1t1on.

        24.    Throughout Gayton's employment, she performed her job in accordance with

Defendant's expectations and had no performance problems or disciplmary issues.

                                          COUNTI
                       Race Discrimination (Hostile Work Environment)

        25.    The Commission hereby incorporates by reference the allegations contained in

paragraphs 12 through 24 as if fully set forth herein.

       26.     Smee at least January 2013, Defendant has engaged in unlawful employment

practices in its Prep and Paint Department in violation of Section 703(a)(l) of Title VII, 42 V.S.C.

§ 2000e-2(a)(l) by engaging in race discrimination against Gayton, Williams, and a class of

similarly situated black employees, by subjecting them to a racially hostile work environment,

because of their race (black).




                                                 7
        Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 8 of 14




        27.      Defendant took no preventative or corrective measures to eliminate the racial

harassment, despite it being aware through its own racially charged behavior, observation, and

complamts that the harassment was ongoing.

        28.      The unlawful employment practices complained of above were intentional.

        29.      The unlawful employment practices complained of above were done with malice

or with reckless indifference to the federally protected rights of Gayton, Williams, and a class of

similarly situated black employees.

                                           COUNT II
             Race Discrimination (Failure to Hire Gayton as a Permanent Employee)

        30.      The Commission hereby incorporates by reference the allegations contained in

paragraphs 12 through 24 as 1f fully set forth herein.

        31.      Defendant engaged in an unlawful employment practice in its Prep and Paint

Department in violation of Section 703(a)(I) of Title VII, 42 U.S.C. § 2000e-2(a)(I) by failing to

hire Gayton as a permanent employee on account of her race, black.

        32.      The unlawful employment practice complained of above was intentional.

       33.       The unlawful employment practice complained of above was done with malice or

with reckless indifference to the federally protected rights of Gayton.

                                           COG'.'i"T III
                 Retaliation (Failure to Hire Gayton as a Permanent Employee)

       34.       The Commission hereby incorporates by reference the allegations contained in

paragraphs 12 through 24 as if fully set forth herein.

       35.       Defendant engaged in an unlawful employment practice in its Prep and Paint

Department in violation of Section 704( a) of Title VII, 42 U S C. § 2000e-3( a) by failing to hire




                                                  8
       Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 9 of 14




Gayton as a permanent employee on account of her engaging m protected activity under Title VII,

including, but not limited to, complaining to Boyer about the NI66ER incident.

       36.     The unlawful employment practice complained of above was intentional.

       37.     The unlawful employment practice complained of above was done with malice or

with reckless indifference to the federally protected rights of Gayton.

                                    PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court.

       A.      Grant a permanent injunction enjoining Defendant, its officers, successors, assigns,

attorneys, and all persons in active concert or participation with it, from maintainmg a racially-

hostile work environment.

       B.      Order Defendant to institute and carry out policies, practices, and programs that

provide equal employment opportunities for black employees, and which eradicate the effects of

its past and present unlawful employment practices.

       C.      Order Defendant to make whole Gayton, Williams, and a class of similarly situated

black employees, by providing appropriate backpay with prejudgment interest, in amounts to be

determined at trial, as well as compensation for past and future pecuniary losses resulting from the

unlawful employment practices described above, which were reasonably incurred as a result of

Defendant's conduct, in amounts to be determmed at trial.

       D.      Order Defendant to make whole Gayton, Williams, and a class of similarly situated

black employees by providing compensation for past and future non-pecuniary losses resulting

from the unlawful practices complained of above including, but not limited to, emotional pain,

suffering, loss of enjoyment of life, humiliation, loss of self-esteem, mental anguish,

embarrassment, and degradation, in amounts to be determined at trial.



                                                 9
       Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 10 of 14




        E.     Order Defendant to pay Gayton, Williams, and a class of similarly situated black

employees punitive damages for its malicious and reckless conduct, as described above, in an

amount to be determined at trial.

        F.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        G      Award the Commission its costs of this action

                                    JGRY TRIAL DEMA~D

        The Commission requests a jury trial on all questions of fact raised by its Complaint.

                                              Respectfully submitted,

                                              EQUAL EMPLOY:\1E:'iT OPPORTU:'iITY
                                              COM:\1ISSIO:'i

                                             JA:\1ES L. LEE
                                             Acting General Counsel

                                             GWE;',J"DOLYN YOUNG REAMS
                                             Associate General Counsel

                                             DEBRA M. LA WRE~CE
                                             Regional Attorney

                                             {s/ Mana Luisa :\1orocco
                                             :\1ARIA LUISA MOROCCO
                                             Superv1so
                                              x- .
                                             Isl          . Zu erman
                                             JOSHGA E. ZGGERMAN
                                             Trial Attorney
                                             Philadelphia District Office
                                             801 :\1arket Street, Suite 1300
                                             Philadelphia, PA 19107
                                             Phone: (267)589-9763
                                             Fax: (215) 440-2848
                                             joshua.zugerman(0eeoc gov
                                             PA 205774

                                             ATTORNEYS FOR PLAINTIFF

                                                   10
                                      Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 11 of 14
    J~ 44 (Rev 06, I 7)                                                           CIVIL COVER SHEET
The JS 44 cn,tl cover sheet and the mfonnat10n contamed herem neither replace nor supplement the filmg and service of pleadmgs or other papers as reqmred by law, except as
provided by local rules of court This form, approved by the Judicial Conference of the Umted States m September 1974, 1s reqmred for the u,e of the Clerk of Court for the
purpose of Ull!Jatmg the CIVIi docket ,heel (SEE L1\/STRUCT!ONS ON NEXT PAGE OF THIS FOR}J)

I. (a) PLAINTIF.FS
    US        Equal Employment Opportunity Commission
                                                                                                                    DEFE~DAi"iTS
                                                                                                                  Sikorsky Aircraft Corporation, d/b/a S1kors'),0fobal Helicop
                                                                                                                                                                                                  ---~
          (b) County of Residence of First Listed Plamtlff                                                          County of Residence of Fm,t I 1,ted Defend
                                       fEXCEPT [!,, l.: S PLAl.'\ff/FF CASES1                                                                (I'v {; S PLAINTIF CASF.S ONl Y)
                                                                                                                    NOH          IN LAND CONDE.MN A TION C
                                                                                                                                 THE TRACl Of LAND INVOL

      ( C) Attorneys (Firm Name Address. and Telephone Number I                                                      Attorneys (If Kno»n)
    Joshua E Zugerman. U S EEOC
    801 Market Street, Su,te 1300, Ph1ladelph1a, PA 19107
    (237) 589-9763

                   SIS OF JURISDICTION /Place an                   X ·· m One Bo.x Onl})               III. CITIZENSHIP 01'' PRINCIPAL                               PARTIES(Ptacean ·x mOneBoxforPta,nuff
                                                                                                                (for D1versz1y Cases On!})                                              and One Box for Defendan()
                                             cl 3 federal Question                                                                            PTF     DEt                                              PTF       DEF
                                                        n ·S Governmenr Noc a Parl),)                      Cmzen of This State                cl I     cl      I   Incorporated or Prine ,pal Place      cl4     cl4
                                                                                                                                                                     of Busmess lo Tots State

                                             cl 4     Dl'emty                                              Clllzen of Another State           cl 2     '."J    2   Incorporated and Pnnopal Place                     '."J5   cl5
                   Defendant                           (lnd1ca1e C11t:ensh,p of Par11es m /Iem Ill)                                                                   of Busmess In Another State

                                                                                                           Cmzen or Subiect of a              cl l     cl      3   f ore1!,'Il Nation
                                                                                                            fom n(oun
                                  .
    IV ~ATt:RE OF SIJIT /Place an "X'                       ,n One Bax Only)                                                                             I khere
                                                                                                                                                        CIC              or Nature of smt Code Descnot1ons
I                  CO",TRACT                                            TORTS                                FORFEITl!RE/PENALTY                              BANKRL'PTCY                       OTHER STATUTES                      I
    cl l 10    Insurance                        PERSONAL l:'/Jl'RY             PERSONAL INJt.:RY           '.1 625 Drug Related Seizure           cl 422 Appeal 28 LSC 158                 '."J 375 False Clauns Act
    :J 120     Manne                        cl 3 IO Airplane                :1 365 Personal lnJury                of Property 21   t:sc 881       '.1 423 Withdrawal                       '.1 376 Qm Tam (31 l!SC
    cJ l lO    Mt Iler Act                  '.1 315 Airplane Product                 Product l.1ab1 hty    '.1 690 Other                                  28 t:sc 151                                3 729(a;)
    '1 140     Negotiable Instrument                 [ iab1hty              :1 16 7 Health Caret                                                                                          '.1 400 State Reapponwrunent
    '1 150     Recovery of Overpayme~t      '.1 320 Assault. libel &                Pharmaceut!C al                                                  PROPERTY RIGHTS                      "J 410 Antitrust
               & f nforcement of Judgment            Slander                        Personal lnJury                                               '.1 820 Copynghts                        '.1 4 lO Banks and Bankmg
    cJ    151 MedlCare Act                  cl 3 lO federal Employers·              Product l 1ab1hty                                             '.1 8l0 Patent                          '.1 450 Commerce
    '.1   152 Recovery of Defan!ted                  l tab1l,ty             cl 368 Asbestos Personal                                              cl 8 35 Patent Abbreviated               , 460 Deportatwn
               Student Loans                '"1 340 Manne                            Injury Produ, t                                                       New Drug Apphcauon             '.1 4 70 Ra, keteer Influenced and
               CI: xc ludes \i eterans J    cl l4 5 Manne Product                    L,ab1hty                                                     cl 840 I radelll3rk                               Corrupt Organizations
'1        J 53 Recovery of Overpayment                                        PERSONAL PROPERTY
               of Veteran s Benefits
                                                     l1ab1hty
                                            '"1 l50 Motor Vehicle           ,.,l70 Other fraud
                                                                                                                         LABOR
                                                                                                           cl 710 fair Labor Standards
                                                                                                                                                       SOCIAL SECURITY
                                                                                                                                                  cl 861 HIA (l 395ff)
                                                                                                                                                                                           '"1 480 Consumer Credit
                                                                                                                                                                                          cl 490 Cable/Sat TV
cl        160 Stockholders Sults             j 355 Motor Vehicle            cl 37 l I ruth m lendmg                 Ad                            '."l 862 Black Lung (921)               cl 850 <;ecunnes/Commod1ties/
cl        190 Other Contract                        Product L1ab1hty        cl 380 Other Personal          j 720 Labor-Management                 '.1 863 DlWC/D!VvW (4051g))                       f xchange
cl        195 ( ontract Product l1ab1hty    cl 360 Other Personal                   Property Damage                 Relations                     , 864 ssm r 1tle xvi                    cl 890 Other Statutory Actions
cl        196 franc h1se                            Injury                  cl 38 5 Property Dalll3ge      '.1 740 Ra,lway Labor Act              '.1 865 RSI (405(gll                    '.1 891 Agncultural Ac ts
                                            cl 162 Personal lnJury                  Product I .tab1hty     cl 751 family and Medical                                                      cl 893 f nvrronmental Matters
                                                    MedJcal Malpractice                                             Leave Act                                                             , 895 freedom of lnfonnation
I         REAL PROPERT                         , CIVIL RIGHTS           PRISONER PE'JITlONS                cl 790 Other Labor L111gatwn              FEDERAL TAX SL1TS                              A<t
 cJ 2 l O Land L ondemnat101                                              Habeas Corpus,                   cl 79 J Employee Retirement            cl 870 Taxes (l: S Plamllff             , 896 ArbttraMn
,
'J
          220 Foree lo,ure
          2 30 Rent Lease & lJec ~ ~ent
                                            ~.o•• '"'' "'""
                                               Votmg
                                               Employment
                                                                     cl 46 3 Alien Detamee
                                                                     cl 510 Motions to Vacate
                                                                                                                   Income Secunty Act                    or Defendant)
                                                                                                                                                  cl 871 IRS Thtrd Party
                                                                                                                                                                                          .'.1 899 AdJrunistraave Proc·edure
                                                                                                                                                                                                    Ac t'Rev1ew or Appeal of
cl        240 Torts to Land                    llousmw                        Sentence                                                                   26 L'SC 7609                              Agency Dec IS!on
cl        24 5 I on Product L1ab1h ~           A,.c ommodations      "J 5 30 General                                                                                                      cl 950 ( onst,tutwnahty of
cJ        290 Al: Other Real Prope             Amer w· D1sab1ht1es . '1 5 35 Death Penalty                      • U\1MIGRATI0N                                                                     State Statutes
                                               Imployment                 Other·                           :J 462 Naturahzallon Apphcatwn
                                        cl 446 Amer w·TI1sab1ht1es . cl 540 Mandamus & Other               '."J 465 Other hmmgrat10n
                                               Other                 cl 550 CMI Rights                              Act10ns
                                        cl 448 Educatwn              '."l 555 Prison Cond1t10n


~
                                                                     cl 560 Civil Detamee .
                                                                              L.ondJtwns of
                                                                              Confinement
V. OR JGIN /P!acean ·x
~I           Or gmal
                                        mOneBmOn!y/
                               ., 2 Removed from                 :, 3      Remanded from              :, 4 Remstated or       .,   5 Transferred from              :, 6 Mult1distnc:t                 :1 8 Mult1d1stnc t
              PJceedmg              State Court                            Appellate Court                 Reopened                  Another D1stnct                       L1t1gat1on -                            L11Igat10n -
                                                                                                                                      (spec,/};                            Transfer                                Drrect FIie
                                                Cite the   t: S C1~tl Statute under wluc.h you are filmg      (Do not cite Juri,dictional statutes unless diversityi
                                                 42    US    C & 2000e 42 U S C & 1981 a                                                                                                          ......
~AUSE OF ACTION

vu.  REQL"ESTED I~    ::::J
                                                Bnef descnptlon of cause
                                                 Race d1scnmmat1on and retaliation
                                                      CHECK IF nus IS A CLASS ACTION                         DEMAND$
                                                                                                                                                                                            r
                                                                                                                                                               CHFCK YES only 1f c~mandec Jm complamt
                                                                                                                                                                                                           '   I


     COMPLAINT:                                       l:NDFR RUE 23, f R c~ P                                                                                  JlJRY DEMAND:                  JS( Yjs                '."JNo
VIII. RELATED CASE(S)
               IF Ai"iY                             (See mstrue twns)
                                                                            JL'DGE                                                                   DOCKET NUMBER
                                                                                                                                                                                        ,IEP/lm
                                                                                                                                                                                           :::7
                                                                                                                                                                                                                     2QHJ,
DATE
09/30/2019
FOR OFFICE lSE OM Y

          RE.CE.IPl   #                AMOl'NT                                     APPi YIN U IFP                                  JL'DOE                                  MAG JLDGE              SEP 30 ZD19
                           Case 2:19-cv-04514-PBT   Document
                                               t:~ITED          1 Filed
                                                       STATES DISTRICT   09/30/19 Page 12 of 14
                                                                       COt:RT
                                                        FOR THE EASTER"i DISTRICT OF PENNSYLVANIA

                                                                            DESIG~A TIO~ FORl\1
                       (to be used by coumel or prose plazntijf to zndzcate the category of the case for the purpose of assignment to the appropnate calendar)

Address of Plamtiff U.S. E~OC, Ph1~delph~istrict Office, 801 Ma~ket St., Sui_te 1300, Philadelphia, PA 191_0!_

Addre:..:, of Defendant.
                                       Sikorsky Aircraft Corporation, 110 Stewart-Huston Dr., Coatesville, PA 19320

Place of Accident, Incident or Transaction.
                                                                                            Chester County, Pennsylvania


RELATED CASE, IF AiVY:

Case Number                                                       Judge                                                      Date I ermmated

C1v1l cases are deemed related when Yes 1s answered to any of the followmg quest10ns

       Is this case related to property mcluded m an earher numbered smt pendmg or w1thm one year                               YesD                   Noll]
       pre1,10usly termmated action m this court'}

2      Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                           YesD                   No[ZJ
       pendmg or w1thm one year previously termmated actton m this court'}

3      Does this case mvolve the vahd1ty or mfnngement of a patent already m smt or any earlier
       numbered case pend mg or w1thm one year previously termmated action of this court'}
                                                                                                                                YesO                   No    [Z]
4      Is this case a second or successive habeas corpus, soCJal secunty appeal. or pro se c1 vii nghts                         YesD                   No    [l]
       case filed by the same md1v1duaP

I certify that, to my knowledge, the w1thm case            D   i, ( ~ • not r e ~ P < f i d m g o, ~rlun ono y= pre»o,sly tc=n.icd act,on m
this court except as noted above

DATE        09/30/2019                                                                 Mu,: ~·~n here                                           205 77 4
                                                                           Attorney-at-Law: Pro Se Plazntlff                              Attorne, ID   #   (if apphcable)



CIVIL: (Place a~ in one category only)

A             Federal Question Cases:                                                         B.    Diversity Jurisdiction Cases:

01            Indemnity Contract, Manne Contract, and All Other Contracts                    01           Insurance Contract and Other Contracts
0 2           FELA                                                                           0 2          Airplane Personal lnJury
03            Jones Act-Personal lnJury                                                      03           Assault, Defamat10n
0 4           Antitrust                                                                      0 4          Manne Personal lnJury
                                                                                             0 s
~~
              Patent                                                                                      Motor Vehicle Personal lnJury
              Labor-Management Relat10ns                                                     0 6          Other Personal InJury (Please specz/yJ
              C1v1l Rights                                                                   0 7          Products Ltab1hty
              Habeas Corpus                                                                  0 s          Products L1ab1hty - Asbestos

~t
o      11
              Secunt1es Act(s) Cases
              Social Secunty Review Cases
              All other Federal Question Cases
              /Please spect/yJ
                                                                                             0 9          All other D1vers1ty Cases
                                                                                                          (Please 5peczfyJ




                                                                            ARBITRATION CERTIFICATION
                                                    (The effect ofth,5 certiflwuon 1s to remo,e the case from ehg1b1lzt)' for arbztratwn)

l,            Joshua E. Zugerman                             , counsel of record or pro se plamt1ff, do hereby certify

              Pursuant to Local CIVIi Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable m this c1v1l action case
              exceed the sum of $150,000 00 exc lus1ve of mterest and costs

                   ehef other than monetary damages 1s sought


                                                                                   ..,,gri here ,r applicable                                  205774
                                                                           Attorney-at-I.aw, Pro Se Plamtzff                             Attorney ID    #   (,f applzcahle)

NO Tl A tnal de novo will be a tnal by Jury only 1f there has been comphance wtth F R C P 38

(is 609 (5/2018)



                                                                                                                                                   ·sEP 30 2019
      Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 13 of 14


                        IN Tiffi U;\;ITED STATES DISTRICT COURT
                     FOR THE EASTER~ DISTRICT OF PE;\;:'.\lSYLVA;'t;IA

                    CASE MA;'t;AGEME;'t;T TRACK DESIG;'t;ATION FORM
U.S. Equal Employment Opportunity                                             CIVIL ACTION
Commission
                       V.
 Sikorksy A1rcraft Corporation, d/b/a
                                                                              ~O.
 Sikorsky Global Helicopters
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designat10n Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plamtiff regardmg said
designat10n, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plamtiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWl;\;G CASE MANAGEMENT TRACKS:

(a) Habeas Corpus --- Cases brought under 28 U S.C § 2241 through § 2255                              ( )

(b) Social Secunty - Cases requestmg review of a decision of the Secretary of Health
    and Human Services denymg plaintiff Social Security Benefits.                                    ( )

(c) Arbitrat10n -Cases reqmred to be designated for arbitration under Local Civil Rule 53.2.          ( )

(d) Asbestos - Cases mvolvmg claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management - Cases that do not fall mto tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases)

(f) Standard Management       Cases that do not fall mto any one of the other tracks              ()
                                                                    U.S. Equal Employment Opportuity
9/30/2019                       Joshua E. Zugerman                  Commission
Date                               Attorney-at-law                       Attorney for
267-589-9763 - - - -            215-440-5848                           joshua.zugerman@eeoc.gov
                               ----     ---------
Telephone                           FAX Number                           E-Mail Address


(Ch. 660) 10/02




                                                                                         SEP 30 201~
     Case 2:19-cv-04514-PBT Document 1 Filed 09/30/19 Page 14 of 14



                             Civil Justice Expense and Delay Reduction Plan
                            Section 1:03 - Assignment to a Management Track

    (a)         The clerk of court will assign cases to tracks (a) thrnugh ( d) based on the imtial pleadmg.

    (b)          ln all cases not appropnate for assignment by the clerk ofcourt to tracks (a) through (d), the
plamttff shall subllllt to the clerk of court and serve with the complamt on all defendants a case management
track designat10n form specifying that the plamtiff belt eves the case reqmres Standard Management or
Special Management ln the event that a defendant does not agree with the plamtiff regardmg said
designation, that defendant shall, with its first appeaiance, subilllt to the clerk of court and serve on the
plamtiff and all other parties, a case management track designation form specifymg the track to which that
defendant beheves the case should be assigned

    (c)        The court may, on its own imtiative or upon the request of any party, change the track
assignment of any case at any time.

     (d)         Nothmg m this Plan 1s mtended to abrogate or limit a Judicial officer's authority m any case
pendmg before L'iat Judtcial officer, to direct pretrial and tnal proceedmgs that are more stnngent than those
of the Plan and that are designed to accomplish cost and delay reduction

     (e)        Nothmg m this Plan 1s mtended to supersede Local Civil Rules 40 1 and 72 1, or the
procedure for random assignment of Habeas Corpus and Social Secunty cases referred to magistrate Judges
of the court.

                           SPECIAL MA..."llAGE;VIENT CASE ASSIGNMENTS
                            (See §1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually mclude that class of cases commonly referred to as "complex
litigation" as that term has been used m the Manuals for Complex Littgation. The first manual was prepared
in 1969 and the Manual for Complex L1t1gatton Second, MCL 2d was prepared m 1985 This term 1s
intended to include cases that present unusual problems and reqmre extraordmary treatment. See §0.1 of the
first manual Cases may requrre special or mtense management by the court due to one or more of the
following factors. (1) large number of parties; (2) large number ofclauns or defenses, (3) complex factual
1Ssues; (4) large volume of evidence; (5) problems locatmg or preserving evidence, (6) extensive discovery;
(7) except10nally long time needed to prepare for dtspostt1on; (8) decision needed w1thm an exceptionally
short time; and (9) need to decide prehllllnary issues before fmal d1spos1t10n It may mclude two or more
related cases. Complex littgatton typically mcludes such cases as antitrust cases; cases mvolving a large
number of parties or an umncorporated associatton oflarge membership, cases mvolving requests for
mJunctive relief affectmg the operation of laige busmess entltles; patent cases; copynght and trademark
cases; common disaster cases such as those ari~mg from arrcraft crashes or maime disasters, act10ns brought
by individual stockholders; stockholder's denvat1ve and stockholder's representative acttons; class act10ns or
potential class actions, and other c1v1l (and CTlllllnal) cases mvolvmg unusual mult1phc1ty or complexity of
factual issues See §0.22 of the first Manual for Complex Litigation and Manual for Complex Littgat10n
Second, Chapter 33.
